         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         :

               V.                                :
                                                             CRIMINAL NO. DKC-19-0524
GARY BROWN, JR.,                                 :

               Defendant.                        :

                                                 :
                                           ...oooOooo...

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by its counsel, Robert K. Hur, United States Attorney for

the District of Maryland, and Martin J. Clarke and Leo J. Wise, Assistant United States Attorneys

for said district, hereby submits its Sentencing Memorandum in the above-captioned case.

I.     Introduction

       On November 6, 2019, the Office of the United States Attorney filed a four-count criminal

Information against the defendant, Gary Brown.             The Information capped a multi-year

investigation of Brown’s two longstanding conspiratorial relationships with his codefendants,

former Mayor Catherine Pugh and Rosalyn Wedington.

       A week later, on November 13, 2019, pursuant to a plea agreement, the defendant pled

guilty to all four counts: Count One, conspiracy (with Pugh) to commit wire fraud, in violation of

18 U.S.C § 1349; Count Two, conspiracy (with Pugh) to defraud the United States, in violation of

18 U.S.C. § 371; Count Three, conspiracy (with Wedington) to defraud the United States, in

violation of 18 U.S.C. § 371; and Count Four, filing a false tax return, in violation of 26 U.S.C. §

7206(1). Brown’s sentencing hearing is scheduled for September 11, 2020 at 2:00 pm.
           Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 2 of 18



         A.       Stipulation to Statement of Facts and Advisory Guideline Range

         Pursuant to the plea agreement, the defendant stipulated to the applicability of various

sentencing factors set forth in the U.S. Sentencing Guidelines (“USSG”). In accordance with the

Guidelines’ grouping rules for multiple offenses, the agreed upon sentencing guideline factors for

the most serious offense are set forth below.

         Count One (conspiracy to commit wire fraud)

         Base offense level (USSG §§ 2B1.1(a)(1), 2X1.1(a))                             7

         Upward adjustment for loss resulting from the offense                       +12
         (more than $250,000 but less than $500,000)
         (USSG § 2B1.1(b)(1)(G))

         Subtotal                                                                     19 1

         Upward adjustment for sophisticated means                                    +2
         (U.S.S.G. § 2B1.1(b)(10)(C))

         Upward adjustment for misrepresentation of                                   +2
         actions on behalf of a charitable or educational
         organization (U.S.S.G. § 2B1.1(b)(9)(A)

         Grouping - multiple count adjustment             +2 2
         _____________________________________________________

         Subtotal                                                                     25

         Downward adjustment for timely acceptance of      -3
         responsibility (USSG 3E1.1(a) &(b))
         _____________________________________________________

         Final adjusted offense level                                                 22




1
  Pursuant to the initial stipulation, the parties reserved the right to argue for their respective positions regarding the
loss amount. Subsequent to the Rule 11 hearing, the parties reached an agreement that the applicable upward
adjustment for loss is 12 (not 14). Consequently, the adjusted offense level for loss is nineteen (19).
2
   The plea agreement mistakenly applied a 1.5-level upward adjustment for multiple counts. See Plea Agreement at
¶ (6)(h). The Presentence Investigation Report (“PSR”) correctly applied a 2-level upward adjustment. See PSR at
¶ 117.
                                                            2
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 3 of 18



       The applicable guideline range for an final adjusted offense level of 22 and a criminal

history category of I is 41-51 months imprisonment.

       B.




                                              3
Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 4 of 18




                              4
         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 5 of 18




                                                      , the final adjusted offense level is 20 and the

applicable guideline range is 33–41 months imprisonment. In accordance with the sentencing

guidelines, the statutory considerations under 18 U.S.C. § 3553(a), and the extensive criminal

conduct to which Brown has pled guilty, a guideline sentence of 33 months imprisonment is

warranted. For the reasons set forth below, a 33-month term of imprisonment provides an adequate

and just punishment for Brown’s longstanding involvement in multiple criminal schemes and

serves to deter other would-be corrupt government officials.

II.    The Law

       A sentence must be both procedurally and substantively reasonable. United States v. Blue,

877 F.3d 513, 517 (4th Cir. 2017), citing Gall v. United States, 552 U.S. 38, 41 (2007).

Reasonableness “is not measured simply by whether the sentence falls within the statutory range,

but by whether the sentence was guided by the Sentencing Guidelines and by the provisions of §

3553(a).” Blue, 877 F. 3d. at 517, quoting United States v. Green, 436 F.3d 449, 456 (4th Cir.

2006). As the Fourth Circuit noted,

       [A] district court shall first calculate (after making the appropriate findings of fact)
       the range prescribed by the guidelines. Then, the court shall consider that range as
       well as other relevant factors set forth in the guidelines and those factors set forth
       in § 3553(a) before imposing the sentence. If the court imposes a sentence outside
       the guideline range, it should explain its reason for doing so.

Green, 436 F.3d at 455–56, citing United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).




                                                  5
         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 6 of 18



       Pursuant to § 3553(a), the Court should “impose a sentence sufficient, but not greater than

necessary” after considering all of the statutory sentencing factors. 18 U.S.C. § 3553(a). The

sentencing factors the Court must consider are:

       (1) the nature and circumstances of the offense and the history and characteristics of
               the defendant;
       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
                (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines . . .
       (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

Id.

III.   Argument

       The Statement of Facts establishes that, over a period of about eight years, the defendant

engaged in multiple criminal schemes. Sometimes he acted alone; sometimes he acted in concert

with others. The facts underlying Brown’s pursuit of financial gain and political influence reflect

a persistent disregard for the law.

       Moreover, Brown was employed continuously as a public servant during the execution of

his schemes, and he used those paid positions to facilitate some of them. Specifically, during the

entire eight-year period of ongoing criminal schemes between 2011 and 2019, Brown was either

Pugh’s legislative aide in the Maryland Senate or the Deputy Director of Special Events in the

Mayor’s Office. Also during that period, Brown was nominated to serve as a member of the

Maryland House of Delegates to fill a vacancy created by Pugh’s mayoral win in 2016.
                                                  6
         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 7 of 18



       In addition to his corrupt public service, Brown engaged in corrupt business practices while

working as the Chief Operating Officer for Healthy Holly; the Chairman of the Board for MCAT;

and as the owner of three businesses: Stricker Abstracting, GB Abstracting, and GBJ Consulting.

       As more fully discussed below, the counts of conviction encompass four separate criminal

schemes, which, at times, were executed simultaneously. Such an eight-year pattern of nonstop

criminality necessitates a long period of imprisonment, one that will incrementally address

Brown’s extensive participation and unique role in each of the four schemes.

       A.      The Four Criminal Schemes

               1.     The Healthy Holly Scheme to Defraud

       There were only two participants in the Healthy Holly scheme to defraud: the defendant

and Catherine Pugh. Between the two of them, they ran a scam that endured for almost eight years.

It raised more than $850,000 from the sale of 132,116 children’s books (though only 73,232 copies

were ever printed). Ex. 1 (Summary of Books Sold). Pugh bears most of the responsibility for the

scheme because of her political stature and receipt of the sale proceeds. However, once the scheme

was underway, the evidence clearly shows that Pugh relied heavily on Brown to help her execute

it. She delegated virtually all the operational aspects of the scheme to Brown. Unquestionably,

he was her right-hand man from start to finish.

       Without Brown’s behind-the-scenes supervision of the enterprise as Chief Operating

Officer (COO), and without his unwavering commitment to Pugh to keep the scheme concealed

for so long, they never would have succeeded in defrauding so many businesses out of so much

money, nor advanced their careers the way they did. That success is largely because Brown

embraced his conspiratorial role in defrauding nonprofit organizations. In furtherance of the

conspiracy, he solicited buyers for the books; drafted the invoices; picked up the purchase checks;

                                                  7
         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 8 of 18



sent follow-up emails; corresponded with the company’s illustrator, copy editor and printer; stored

books; transported books; scheduled book deliveries; hired movers; and deposited proceeds.

       A lot of the work Brown did to advance the scheme took place during work hours while he

was on the government payroll. As the person who oversaw the storage and inventory of the

books, Brown enlisted the unwitting assistance of other public employees. Government vehicles

driven by government employees transported books to events, and Brown himself made deliveries

during work hours. Brown controlled access to pallets of books stored at the City Warehouse, and

he routinely stored boxes of books at Pugh’s legislative offices in Annapolis and Baltimore, as

well as in City Hall. Brown also made sure that boxes of books for political handouts were in

place at Pugh’s campaign headquarters on North Charles Street.

       In addition to overseeing the logistics of the scheme and doing the bookkeeping, Brown

was empowered to represent the company’s interests and resolve issues that might arise with the

buyers who had been defrauded. For example, on February 1, 2017, in his role as COO, Brown

wrote a letter to the President of Associated Black Charities to allay any concern she had about

whether donated money would actually be used to get books into the hands of school children. In

the letter, Brown falsely asserted that 5,000 copies of Book 3 would be sent to the Baltimore City

Public School (BCPS) warehouse and then distributed to the BCPS students. See Ex. 2 (Letter to

ABC). As Brown well knew at the time, the only copies of that book ever printed were already at

the warehouse. They had already been purchased by a different buyer (UMMS), and there was no

plan or intention to deliver the books to the students.

       Similarly, Brown dealt directly with representatives of the other nonprofit organizations

that he and Pugh defrauded. For example, on November 10, 2016, Brown solicited CareFirst to

buy 1,000 books, and months later sent a follow-up email. See Ex. 3 (Email to CareFirst 11-10-

                                                  8
         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 9 of 18



16)   On November 22, 2017, Brown emailed a senior vice president at CareFirst (M.T.)

“wondering if CareFirst would be interested in purchasing some of the Healthy Holly books

written by the mayor . . .” Ex. 4 (Email to CareFirst 11-22-17) He offered to sell the books directly

to CareFirst or through a nonprofit 501(c) entity. MT stated, “as you know we are prohibited from

investing in for-profit entities . . . [however] if a nonprofit wants to purchase the books for use in

their programming, we would be happy to consider the request [for money] directly from them.”

Id. Remarkably, Brown offered MCAT as a surrogate nonprofit to facilitate the book sale, stating,

“thanks for the fast response . . . I will have the nonprofit reach out with the request. It will be

from the Maryland Center for Adult Training.” Id. MCAT’s nonprofit mission had nothing to do

with the educating elementary school children, yet Brown did not hesitate to misuse his leadership

position at the organization to close the fraudulent sale.

       On September 21, 2016, Brown sent Kaiser Permanente an email reminding them of the

payment that was still outstanding and the need to schedule a corresponding shipment of books.

See Ex. 5 (Email to Kaiser) Furthermore, in addition to drafting and sending invoices to UMMS

over the years, Brown served as Pugh’s liaison when she wanted to return $100,000 to UMMS

after the press picked up the story.

       In short, the foregoing facts establish that Brown and Pugh worked closely to promote the

scheme for their joint benefit. They could not have defrauded so many organizations over an eight-

year period without Brown. As the face of the company, Pugh was the one who lured customers

to the scheme, but as the one in charge of operations, Brown managed the scheme.

       2.      The Scheme to Conceal Illegal Campaign Contributions and Defraud the IRS

               i.   Violating Campaign Finance Laws




                                                  9
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 10 of 18



       In the midst of executing the Healthy Holly scheme, Brown and Pugh came up with a

second criminal scheme to advance their careers. As Pugh’s biggest supporter and campaign aide,

Brown recognized how important it was for Pugh to be the mayoral candidate who raised the most

money before the State Board of Elections issued its periodic campaign finance report. After

brainstorming about how they could boost their reported donations prior to the deadline of January

13, 2016, Pugh suggested using straw donors paid from Healthy Holly’s business account. In

response, Brown volunteered to recruit members of his family to be straw donors and, ultimately,

Pugh did the same. Later on, nonfamily members were recruited before the next campaign finance

report came out.

       Brown happily assumed the responsibility of being the scheme’s bagman. While at

campaign headquarters, Pugh issued Healthy Holly checks payable to Brown, and he took care of

everything else. See Ex. 6 (Checks). Brown went to tellers at different bank branches to cash the

checks (instead of depositing them), then distributed the untraceable cash to the straw donors or

purchased debit cards. Approximately $35,800 was illegally funneled to the campaign in this

manner, and the Court will never know the impact the inflated campaign finance reports had on

the outcome of the close election. See Ex. 7 (Disposition of Healthy Holly checks)

               ii.   The Cover-Up

       A few months after Pugh won the Democratic primary election, the Maryland State

Prosecutor’s Office issued subpoenas to Brown and members of his family. In a demonstration of

his commitment to conceal the straw-donor scheme and preserve Pugh’s electoral victory, Brown

took extraordinary steps to prevent state and federal authorities from scrutinizing his criminal

partnership with Pugh. First, to disguise the true purpose of the checks he received during the

straw-donor scheme, Brown manufactured fake records to backstop a fictitious business

                                               10
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 11 of 18



relationship between his “consulting” company (GB Consulting) and Healthy Holly. See Ex. 8

(Account Statement) He painstakingly contrived an account statement that falsely reflected a

three-year history of payments made for services rendered by his company. Id. He also created

thirty-three backdated invoices to correspond with the billings on the account statement. See, e.g.,

Ex. 9 (Sample Invoices). The fabricated documents reflected not only the scope of Brown’s

obstructive intent, but also how adeptly he could pivot during the execution of a criminal scheme

to protect himself and his partner.

       The apex of his commitment to the conspiratorial relationship came when state authorities

uncovered part of the straw-donor scheme and charged Brown with violating campaign finance

laws (the State Prosecutor’s Office did not know about Pugh’s involvement).              Instead of

recognizing the state charges as an opportunity to disengage from Pugh, cooperate with the

authorities, and pursue a different career, Brown recommitted to a future with Pugh. He chose not

to talk to the authorities. Instead, Brown went to a defense attorney referred Pugh referred him to

and paid for (approximately $18,000 in legal fees), and then pled guilty without ever implicating

Pugh. In return, Pugh adamantly defended Brown before the press and kept him as a paid member

of her staff for two more years until City Hall was raided in April 2019.

       Brown’s state conviction for the straw-donor scheme did not dissuade him from

participating in the other three criminal schemes. In fact, he assumed a larger role in the Healthy

Holly scheme from October 2016 through 2018. During that two-year period, he started earning

a commission from the fraudulent sales of the books, and Pugh asked him to interact more with

the buyers because of her mayoral responsibilities.




                                                11
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 12 of 18



               iii.   The Coordination of False Tax Filings

       The second way that Brown concealed the straw-donor scheme from state and federal

authorities was by filing false tax returns that misrepresented the relationship between Healthy

Holly and GB Consulting. For the cover-up to succeed, Brown knew that both companies had to

file false tax returns and maintain fake business records to convince state and federal authorities

that the checks used to bankroll the straw-donor scheme were just routine transactions between the

two businesses.

       As already noted above, to make the payments look legitimate, Brown manufactured

fictitious account statements and backdated invoices in the name of his company GB Consulting.

See Exs. 8 and 9. In addition to the creation of those fake records in late 2016, Brown signed a

phony independent contractor agreement between GB Consulting and Healthy Holly purporting to

provide marketing and sales services promoting Healthy Holly’s books and clothing line. See Ex.

10 (Contractor Agreement). The agreement was backdated to September 2014.

       To further support the pretense of an ongoing business relationship, Brown filed tax returns

for GB Consulting for 2016 that falsely characterized the receipt of the straw-donor checks as

business income for services provided to Healthy Holly. The total amount of the straw-donor

checks on his business return closely matched what Pugh falsely reported to the IRS as expenses

paid to Brown’s company for “outside services” to Healthy Holly in 2016. The synchronous filings

were supported by a fraudulent 2016 Form 1099 report of miscellaneous income paid to Brown.

       Reporting the contrived business relationship in the manner described above would have

increased the amount of income tax that Brown owed for 2016. However, he made sure that did

not happen by reporting fictitious business expenses that not only offset the straw-donor checks,

but also created a nontaxable business loss. As further evidence of how Brown used his accounting

                                                12
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 13 of 18



and tax acumen to perfect the cover-up, he backstopped those additional expenses by filing

multiple Form 1099s for fictitious employees.

       In sum, the facts underlying the foregoing Healthy Holly and straw-donor schemes

establish that virtually every aspect of Brown’s relationship with Pugh was based on a shared intent

to defraud others for personal and political gain. Indeed, notwithstanding how they may have

viewed their relationship, it developed into a long-term criminal partnership with mutual goals.

Brown went from being a devoted minion in the early years to a reliable business associate,

especially during and after the mayoral campaign. Therefore, although Brown was not an elected

official at the time, he bears a great deal of responsibility for the consequences resulting from that

illicit partnership, including the financial gains at the expense of others, the advancement of Pugh’s

career, and the public’s loss of trust in government.

       3.      The Scheme to Create Tax-Free Employment for Rosalyn Wedington

       The third criminal scheme that Brown managed involved the corrupt use of his position as

Chairman of the Board for MCAT, a nonprofit organization based in Baltimore that accepted

federal and state funds for career training. The scheme lasted for five years, and it had nothing to

do with the Healthy Holly scheme or the straw-donor scheme.

       Brown had signatory authority over MCAT’s bank account, and he authorized the bi-

weekly payroll. Beginning in 2013, Brown again applied his business experience and tax know-

how to illegal ends by helping Rosalyn Wedington, the organization’s executive director, to evade

payroll taxes on her salary. For five years, Brown manipulated the payroll process at MCAT so

Wedington’s $80,000 annual salary as a fulltime employee would not be subject to tax

withholdings. Using the same tactic he employed to conceal the straw-donor scheme described

above, Brown mischaracterized MCAT’s relationship with Wedington by claiming she was an

                                                 13
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 14 of 18



independent contractor who invoiced MCAT for her services. Thus, Brown created the pretense

that MCAT was not required to withhold thousands of dollars in payroll taxes, and W-2s were not

issued to Wedington.

        In addition to creating a tax-free work environment for Wedington at MCAT, Brown

prepared five years of false tax returns for Wedington that completely distorted her annual income.

For tax years 2013 through 2017, not only did Brown exclude Wedington’s annual salary from

MCAT, he padded her tax returns with fictitious business expenses that resulted in her getting

significant tax refunds for each of those years. In all, Brown’s conspiracy with Wedington to

defraud the IRS resulted in Wedington not paying at least $121,592 in federal taxes.

        Finally, in 2016, Brown helped Wedington file a false claim for worker’s compensation by

signing off on a “Statement of Wage Information” that misrepresented Wedington’s weekly salary

and withholdings at the time of her alleged injury. As a result, Wedington received an $8,942

insurance settlement.

        In short, for five years, Brown had no qualms about corruptly using his leadership positon

at MCAT to help the organization’s executive director evade taxes and commit insurance fraud.

        4.      The Scheme to Use a Tax Preparation Business to Defraud the IRS

        Brown’s fourth criminal scheme incorporated many of the same skill sets Brown employed

in the other three schemes. Between 2016 and 2018, in addition to the money he earned while

working for Healthy Holly and as a political staff member, Brown earned money as a freelance

tax preparer willing to file fraudulent tax returns for a fee.

        For the dozens of tax returns that he filed during those years, Brown deliberately used

fictitious income and expense information to minimize taxable income and maximize refunds for

all of his customers. For example, he claimed that his clients all owned businesses that never

                                                  14
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 15 of 18



existed. Brown concocted information about the fictitious businesses and reported it on his

customers’ IRS Schedule C business forms. In so doing, he always created a net business loss for

his clients to offset income reported to the IRS by their employers. As a result of Brown’s

fraudulent tax preparation business, all of his clients received a refund, which totaled more than

$100,000.

IV.    Sentencing Recommendation

       From defrauding numerous nonprofit organizations and the IRS out of large sums of

money, to rigging a mayoral election, Brown engaged in an unbroken pattern of criminality that

does not warrant a variant sentence. A sentence of 33 months imprisonment provides a just

sentence to address all the different ways he put himself above the welfare of others and the law.

       The sheer number of schemes Brown was able to get away with deserves a sentence that

reflects his ever increasing, incremental criminal behavior over the eight-year period. Anything

less than a Guideline sentence would, in effect, provide a discount that rewards his obstinate and

obstructive conduct with a single lower sentence that ignores the consequences of four ongoing

and distinct criminal schemes. In addition, a sentence that only considers a term of imprisonment

relative to what Pugh received at her sentencing gives Brown a pass for the crimes he committed

that were wholly unrelated to Pugh.

       As noted above, Pugh’s public stature and ownership of Healthy Holly means she was

largely responsible for initiating the scheme and luring new victims. However, Brown was not a

sycophant blindly following Pugh’s lead. To the contrary, Brown initiated his own criminal

schemes, and he had his own political ambitions. What started as a political alliance in 2011

quickly became a political criminal enterprise to serve both Brown and Pugh.




                                                15
         Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 16 of 18



         In 2011, Brown had enough political support to run for the office of Baltimore City

Councilman. When he lost that election, he decided that his best chance to attain political influence

was by hitching his wagon to Pugh’s rising star. Brown also took a seat on the Democratic Central

Committee for the 40th Legislative District. Over the succeeding years, Brown slowly made

himself indispensable to Pugh. He proved his mettle, and got the dirty jobs done. By 2015, the

year before the mayoral primary, Brown was a full-fledged partner in the fight for Pugh’s political

ascension in state and local government. He exhibited unshakeable dedication to her political

advancement by any means necessary. He was her go-to man, her confidante, and partner in crime.

With his assistance, Pugh rose to become the Majority Leader of the Senate.

         Brown expected to be rewarded for the skill and loyalty he brought to their criminal

enterprise. In return for his faithful commitment, Brown was able to maintain eight years of

employment in his chosen field as a political staffer in the state legislature and City Hall, positions

that gave him credibility in political circles and padded his resume′. Beginning in 2016, in addition

to being paid to ride Pugh’s political coattails, Brown received sales commissions from Healthy

Holly.

         However, the ultimate reward for Brown’s criminal allegiance to Pugh was his appointment

to the House of Delegates in late 2016. The appointment was meant to fill the vacancy created by

Pugh’s mayoral victory just a month earlier. As detailed above, the outcome of that election was

partly the result of Brown’s promotion of Healthy Holly and his facilitation of illegal donations to

Pugh’s mayoral campaign in the months leading up to the election.

         Days before Brown was to take the oath of office, the Baltimore Sun reported Brown’s

indictment for violating state campaign finance laws. 3 Once that became public, the Speaker of

3
 Luke Broadwater, Gary Brown, Aide to Baltimore Mayor Pugh, Charged with Making Illegal Campaign
Contributions, https://www.baltimoresun.com/maryland/baltimore-city/bs-md-ci-gary-brown-20170109-story.html.
                                                     16
          Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 17 of 18



the House canceled the swearing-in ceremony and the governor rescinded the appointment. But

for those criminal charges, Brown would have assumed legislative power in the House of

Delegates.

         The long-term conspiratorial relationship between Brown and Pugh clearly shows what

happens when public corruption goes unchecked – it gives rise to more corruption. A reasonable

sentence in this case is one that holds Brown accountable, not just for his participation in the four

criminal schemes, but for his role in undermining the electoral process for his own financial and

political gain. Consistent with the sentencing factors under § 3553(a), a Guideline-sentence of 33

months imprisonment is one that will fairly and adequately address the gravity of Brown’s criminal

acts while also sending an appropriate message of deterrence to would-be corrupt politicians and

government employees. Finally, a sentence of 33 months imprisonment will help restore the

public’s faith and trust in its institutions, especially for the citizens of Baltimore. 4

                                                      Respectfully submitted,

                                                      Robert K. Hur
                                                      United States Attorney

                                               By:    _________/s/__________________
                                                      Martin J. Clarke
                                                      Leo J. Wise
                                                      Assistant United States Attorneys
                                                      Office of the United States Attorney
                                                      District of Maryland




https://www.baltimoresun.com/maryland/baltimore-city/bs-md-ci-gary-brown-20170109-story html
4
  The government also respectfully requests an order of restitution for $411,948, which is the amount of the actual,
total loss caused by the scheme alleged in Count One of the Information.
                                                         17
        Case 1:19-cr-00524-DKC Document 24 Filed 08/28/20 Page 18 of 18



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 28h day of August 2020, a copy of the foregoing

Government=s Sentencing Memorandum was electronically filed and made available to counsel

of record.

                                             _________/s/_________________
                                             Martin J. Clarke
                                             Assistant United States Attorney




                                                18
